In a matrimonial action, plaintiff appeals from an order of the Supreme Court, Queens County, dated June 11, 1976, which (1) dismissed his complaint for failure to serve and file a note of issue pursuant to a prior order of the same court and (2) granted leave to defendant to place the action on the undefended matrimonial calendar for inquest on her counterclaim. Appeal dismissed, without costs or disbursements, as the right to take a direct appeal terminated with the entry of the final judgment (see Matter ofAho, 39 NY2d 241, 248), without prejudice to an application by plaintiff to set aside that judgment, which was entered upon his default and which application, upon this record, should be granted. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.